Order entered September 12, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00964-CV

                             VISHAL C. PATEL, M.D., Appellant

                                                 V.

                     SPINE PHYSICIANS INSTITUTE, PLLC, Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-16-01357

                                             ORDER
                Before Chief Justice Wright and Justices Lang-Miers and Stoddart

       Before the Court is appellant’s September 2, 2016 motion for reconsideration of the

Court’s September 1, 2016 denial of appellant’s motion to stay temporary injunction pending

interlocutory appeal and, alternatively, Rule 24.4 motion for review of the trial court’s denial of

security. We DENY the motion for reconsideration and DENY appellant’s Rule 24.4 motion

requesting this Court to issue temporary orders or to set security.


                                                       /s/    ELIZABETH LANG-MIERS
                                                              JUSTICE




                                                 1